Citation Nr: 1135764	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-12 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 2, 2008, and from May 1, 2008 to June 8, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD from June 9, 2008 to December 9, 2009.

3.  Entitlement to an initial rating in excess of 50 percent from December 10, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 10 percent rating effective October 29, 2004.

In an August 2010 supplemental statement of the case (SSOC), the Veteran was granted a 30 percent disability rating effective from June 9, 2008, and a 50 percent rating effective from December 10, 2009.  The Veteran was also awarded a temporary total disability rating for the period from March 2, 2008 to April 30, 2008 under the provisions of 38 C.F.R. § 4.29.  Therefore, the issues listed above have been framed accordingly.

A Travel Board hearing was held in June 2011 with the Veteran in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to March 2, 2008, and from May 1, 2008 to June 8, 2008, the Veteran's PTSD resulted in depressed mood, sleep impairment, subjective reports of memory loss, and occasional panic attacks; the Veteran was able to engage in some recreational and social activities.

2.  From June 9, 2008, the Veteran's PTSD resulted in passive suicidal ideation, thoughts of violence, impaired judgment and insight, and thought processes significantly impaired by memory and concentration problems. These symptoms, when combined with other symptoms such as chronic sleep impairment, nightmares, and disturbances in mood and motivation.


CONCLUSIONS OF LAW

1.  Prior to March 2, 2008, and from May 1, 2008 to June 8, 2008, the criteria for 30 percent rating for PTSD have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  From June 9, 2008, the criteria for 70 percent rating for PTSD have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in April 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's April 2007 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an April 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

By this decision, the Veteran is assigned a 30 percent rating under Diagnostic Code 9411 prior to June 9, 2008, and a 70 percent rating thereafter.  

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

C.  Evidence and Analysis

1.  Prior to March 2, 2008, and from May 1, 2008 to June 8, 2008

The record includes treatment notes from October 2004 through June 2007.  Of note, the Veteran reported in May 2005 that he enjoyed his work as a custodian, and that he had a race car for recreational purposes.  In April 2005, the Veteran "vented" about working in an elementary school with mean kids.  In November 2005, the Veteran reported anger with his wife over various problems, conflicts at work, and issues with family relationships.  He also reported not being comfortable at parties.  In March 2006, the Veteran complained that a new coordinator at work tried to "boss him around," and made the Veteran very angry.  In June 2006, the Veteran stated that work was less stressful following the end of the school year.

The Veteran underwent an intake evaluation in March 2006.  The Veteran reported difficulties with his sons-in-law and how they treated his daughters.  He was planning to help his daughters financially but hide that fact from his wife.  When arguing, he gave his wife "the silent treatment" 3 or 4 times a month.  He described his sleep patterns as "terrible," and he had nightmares.  He avoided Vietnamese people who worked for his employer.  He was mostly by himself at his custodian job.  Loud noises from kids and other sources upset him.  He stated that teachers and students saw him as unapproachable because of his angry behavior.  He also had increased memory problems and had to retrace his steps.  He demonstrated tense motor activity, with some delusional activity and lack of concentration.  His affect was flat.  His GAF score was 51.  

The Veteran underwent a VA examination in October 2006.  He denied any legal trouble.  He was able to go out to restaurants with his wife on a weekly basis, and helped her with numerous social activities sponsored by their church, including banquets.  He did not like the crowds associated with sporting events, however.  He enjoyed motorcycle riding and watching football.  His wife had told him he should seek help because he was always nervous, easily angered, and avoided some crowds.  The Veteran stated that he had missed only 2 days of work in the past year.  He generally slept for about 7 hours, but frequently awoke from the slightest noise or if his outside motion light turned on.  He had nightmares on a weekly basis.  On examination, the Veteran had a somewhat unkept appearance.  He was fully oriented with no memory or cognitive difficulties.  There was no history of suicidal ideation, delusions, or hallucinations.  The examiner described the Veteran as a "social drinker," and stated that the Veteran had no obvious occupational impairment, but did have some mild emotional impairment with transient episodes of social impairment due to PTSD.  His GAF score was 62.

In a statement associated with his April 2007 notice of disagreement, the Veteran stated that he continued to have difficulties with alcohol.  His wife had suffered alongside him and had to go alone to social functions.  He experienced anger, irritability, and difficulty sleeping.  His condition affected his job performance.  Other employees were afraid to approach him because of his moods.  He was also easily started by sounds like helicopters and gunshots, including sounds from television or movies.  The Veteran attached a letter from the principal at his school that stated, in part, that other staff members were uncomfortable asking the Veteran to do basic tasks out of fear of retaliation, intimidation, or retribution.  They also worried that the task would be given to other custodians.

Additional records dated April 2007 show the Veteran's family reportedly said he was "hot-tempered."  He reported having thoughts of killing his son-in-law, who was getting a divorce from his daughter.  He rode his motorcycle when feeling down or stressed.

Records dated September 2007 show the Veteran reported snapping at his wife.  He was also working for a new boss who "nitpicked."  He slept 2 to 3 hours a night, and had upsetting nightmares.  His energy level was "not bad," though in recent months the Veteran felt unmotivated.  He had 2 or 3 drinks a night.  His GAF score was 52.

The Veteran was seeing again in January 2008.  He stated that he had not consumed alcohol in 6 months.  His living situation was stable.  Everyday stress made him angry and depressed, and he released these feelings in group therapy.  His GAF score was 51.

Additional lay statements from the Veteran's wife and co-workers dated February 2008 reported that the Veteran was abrasive and not approachable.  He had some days when he was in a good mood, and other days when he was not.  His wife stated that he had panic attacks whenever he had to go someplace he didn't want to go.  She also stated that they went out to restaurants or movies only about twice per year, and that she often went by herself whenever they were invited out somewhere.

Based on the evidence of record, the Board finds that a 30 percent rating is warranted for this period.  The Veteran's PTSD was manifested by many of the symptoms associated with a 30 percent rating, including depressed mood, sleep impairment, subjective reports of memory loss, and occasional panic attacks.  The Veteran's GAF scores, ranging from 51 to 62, also reflect a mild to moderate level of functioning.  A letter from the Veteran's employer noted that his co-workers and others felt he was unapproachable, and the Veteran's reported issues with respect to family relations.  However, he continued to enjoy activities such as motorcycle riding and race cars, and he reported during his 2006 VA examination that he went out with his wife and helped her with church activities.  This reflects an overall level of impairment that is consistent with a 30 percent rating.

A higher 50 percent rating is not warranted.  Although the Veteran did express some homicidal ideation with respect to his son-in-law, his PTSD does not appear to result in abnormal speech, panic attacks more than once per week, difficulty in understanding complex commands; impairment of long term memory, impaired judgment or impaired abstract thinking.

2.  From June 9, 2008 to December 9, 2009

The Veteran was afforded a VA examination in June 2008.  He reported experiencing nightmares and anxiety several times per week.  He also experienced hypervigilance, and did not like to be around people of Asian descent as it reminded him of his military experiences.  He stated he was depressed and tearful at times, with generally decreased interest and motivation.  He also had generalized anxiety with occasional panic attacks.  He had irritability and got into minor arguments with people in public, but denied any provocative or assaultive behavior.  He denied any delusions, hallucinations, or psychotic symptoms.  He denied any homicidal ideation but admitted to some intermittent passive suicidal ideation.  He worked full-time and work was generally okay, but people had noticed that he was more irritable recently.  He occasionally took a day off if he felt he couldn't work due to his irritability.  He drank 3 or 4 beers each night, as well as 2 shots of whiskey.  He was able to handle his own hygiene.  Whenever possible, the Veteran enjoyed riding his motorcycle.  On examination, the Veteran was slightly irritable and depressed.  His speech was articulate, and his thought processes were logical and goal-directed.  Motor function was grossly intact.  The Veteran had some difficulty with attention and short-term memory.  The Veteran's GAF score was 58.

VA treatment records dated July 2008 show the Veteran felt worse following completion of his inpatient PTSD treatment.  He consumed 2 or 3 drinks a night, which helped him go to bed.  Records dated August 2008 show the Veteran was enrolled in anger management and stress reduction classes.

In December 2008, the Veteran reported that he was doing better but still had a fair number of bad days.  At work, he spent most of his time by himself and was not too bothered by others.  He only got about 3 hours of solid sleep each night, despite treatment with medication.  He continued to experience nightmares.  

Additional records dated February 2009 show the Veteran reported that he had a low frustration tolerance, and that he "holds in a lot at work" only to release it at home.  

In May 2009, the Veteran reported experiencing 2 to 3 anxiety attacks each day over the past month.  For 3 or 4 months, he has had low energy and interest levels, and a poor sex life.  Group therapy was not helpful and the Veteran sought individual counseling.  He felt grouchy and temperamental.

Records dated June 2009 show the Veteran reported having intrusive thoughts and nightmares associated with his military experiences.  Anxiety was one of his biggest problems, and he worried excessively about future events, anticipating the worst possible scenario.  He often preferred to go to his room and be by himself.  He could not stand crowds, and refused to stand in line at a store.  He admitted difficulty with expressing emotion.  He got about 3 or 4 hours of interrupted sleep each night.  He had difficulty concentrating, hypervigilance, and exaggerated startle responses.  He was moody and had difficulty with motivation, including going to work.  He admitted to thinking about death, and thought his wife would be better off if he were dead and she could collect insurance money.  He admitted to taking out his frustrations on his wife.  He had thought about choking his wife, but she told him she would call the police and he thought better of the idea.  He experienced a lot of déjà vu, and at times heard his name called when no one is around.  He thought people might be following him when he drives.  On examination, the Veteran had appropriate grooming and normal speech.  His mood was depressed, and his affect was flat.  Thought processes and content were normal.  Judgment was impulsive and insight was limited.  Memory was intact.  Auditory hallucinations were at baseline.  The Veteran's GAF score was 55.

Additional records dated July 2009 show the Veteran reported his symptoms were exacerbated by the upcoming July 4th holiday.  He dreaded the sounds, smells, and light flashes, and always tried to leave town for seclusion in the mountains until the holiday is over.  

Records dated September 2009 show the Veteran reported exacerbated symptoms following the death of his brother.  In November 2009, the Veteran reported struggling with irritability and anxiety following a knee operation, and in anticipation of the holiday season.  Isolation was his principal mode of controlling emotional dysphoria.  He continued to be depressed, and was extremely self-critical of his joyless state.  He reported suicidal ideation without intent.  Nightmares had increased.

Based on the evidence of record, the Board finds that a 70 percent rating is warranted during this period.  The Veteran's PTSD symptoms during this period included passive suicidal ideation and thoughts of violence against his wife.  There were also subjective reports of auditory hallucinations, and the Veteran reported increasingly isolating behavior.  Judgment and insight were impaired.  These symptoms, when combined with other symptoms such as chronic sleep impairment, nightmares, and disturbances in mood and motivation, result in an overall disability picture that is consistent with a 70 percent rating.

The Board notes that the Veteran's GAF scores during this period were 55 to 58, which reflect moderate levels of impairment.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  In this case, the Veteran's documented symptoms reflect a level of impairment consistent with a 70 percent rating.

A higher 100 percent evaluation is not warranted, as the Veteran's PTSD did not result in symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place,  or memory loss for basic concepts such as the names of close relatives or the Veteran's own occupation or name.


3.  From December 10, 2009

The Veteran was afforded a VA examination in December 2009.  He reported having arguments with his wife over the years.  These problems had worsened after his wife recently stopped working and was around the house more often.  The Veteran spent most of his work day alone in his office, unless there was a request for some type of repair to be done.  He stayed with his dog in a limited area of the house when he was at home.  He continued to experience difficulty with hyperarousal, intrusive thoughts, and avoidance behaviors.  He had problems with prolonged sleep latency despite the use of sleeping agents.  He sometimes felt oversedated by these agents and neglected taking them.  He had problems with his temper, and tended to "explode" at his wife on a daily basis.  He had panic symptoms several times per week, including feelings of being overwhelmed and upset.  When these occurred at work, he isolated himself in his office.  The Veteran reported that he left extra early for his examination appointment, and arrived at the VA facility at 7 a.m., before anyone else had arrived.  He had feelings of hopelessness and thoughts of impending doom.  He had suicidal thoughts which came and went, with no current plan or intent to hurt himself.  He felt mentally slow, which he attributed to sedation from medications.

On examination, the Veteran was casually dressed and groomed.  His mood was quite anxious and his affect was tremulous and restricted.  He performed poorly on a SLUMS examination, missing points on calculations, number sequencing, paragraph recall, and clock drawing.  The examiner noted that there had been no worsening of the Veteran's condition since his last examination.  He was able to maintain activities of daily living, including personal hygiene.  His thought processes and communication were significantly impaired by difficulties with short-term memory and concentration, and his social function was impaired by his high anxiety level and avoidance behaviors.  He was employable from a psychiatric standpoint.  The Veteran's GAF score was 55.  The examiner included a "rating statement" that indicated that the Veteran's condition resulted in occupational and social impairment with reduced reliability and productivity, as well as difficulty in establishing and maintaining effective relationships.

The Veteran testified at a Travel Board hearing in June 2011.  He described his relationship with his wife as "borderline."  They argued about a great deal, including regarding his isolative behavior, him not taking his medication, and how he dressed and groomed.  She had to remind him to shower and comb his hair and change his clothes.  He sometimes threw objects when they argued, but did not get violent with her directly.  The Veteran did not like crowds, and he only went out with his wife to places with a drive-thru.  He had one friend with whom he talked, but that friend had moved away.  He had recently lost his brother, which reminded him of friends lost in Vietnam.  He did not get much sleep, and felt grouchy and irritable.  He had panic attacks on most days, and had difficulties with memory and concentration.  He received medication and counseling.  Within the past year, the Veteran had called his counselor outside of normal treatment periods for additional support.  At times, he had suicidal thoughts, including thoughts about what he was going to do.  He had been fired from his last job because his employers felt he was disrespectful to the teachers.  Since then, he had found some temporary work, but did not feel comfortable there and left.

Based on the evidence of record, the Board finds that a 70 percent rating is warranted for this period.  As with the prior period on appeal, the Veteran's PTSD symptoms during this period include passive suicidal ideation, as well as some thoughts associated with planning.  He also had feelings of hopelessness and doom.  He remained socially isolated, and the examiner noted that his thought processes were significantly impaired due to problems with memory and concentration.  Although personal hygiene was found to be adequate during his VA examination, the Veteran testified that his wife found his personal habits to be unsatisfactory.  Although the VA examiner cited language used to describe a 50 percent disability rating, the Veteran's documented symptoms and testimony reflect an overall level of disability more consistent with a higher 70 percent rating.

However, a higher 100 percent rating is not warranted.  Once again, the Veteran's PTSD did not result in symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place,  or memory loss for basic concepts such as the names of close relatives or the Veteran's own occupation or name.

The Board notes that in adjudicating the Veteran's claims over all the periods on appeal, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as panic attacks, anxiety, and suicidal ideation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

D.  Extraschedular Consideration

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  While the Veteran testified that he was fired from his job due to PTSD, there is no persuasive evidence in the record to indicate that his disability would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 70 percent disability rating for PTSD contemplates a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 30 percent rating for PTSD is granted prior to March 2, 2008, and from May 1, 2008 to June 8, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A 70 percent rating for PTSD is granted from June 9, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

During his June 2011 hearing, the Veteran stated that he lost his job due to his PTSD symptoms.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

In this case, the Veteran was afforded a VA examination in December 2009.  The examiner specifically stated that the Veteran was employable from a psychiatric standpoint.  However, as noted above, the Veteran reported that he had since been fired from his job as a school custodian.  He had held that job for many years, and the record includes evidence that the Veteran's PTSD had previously resulted in conflicts at work.  The Veteran further testified that he sought but was unable to maintain employment after being fired.  Therefore, an additional examination is required to determine whether the Veteran's service-connected disabilities render him unable to find or maintain substantially gainful employment.  In this regard, the Board notes that in addition to PTSD, service connection has also been established for diabetes mellitus type II; bilateral cataracts; and erectile dysfunction. 

Accordingly, the case is REMANDED for the following action:

1.  1.  The RO/AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

3.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities (PTSD; diabetes mellitus type II; bilateral cataracts; and erectile dysfunction) have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


